Justice PLEICONES.
I respectfully dissent. In my opinion, we must vacate the decision of the Court of Appeals because petitioner failed to properly preserve any statutory construction issue for appellate court review. On direct appeal, petitioner raised a claim of error in the denial of his motion for summary judgment.8 *160An order denying summary judgment does not finally decide any issue on its merits. E.g. Wright v. Craft, 372 S.C. 1, 640 S.E.2d 486 (Ct.App.2006). Moreover, the denial of summary judgment cannot be reviewed by an interlocutory appeal nor can such an order be appealed after final judgment. Olson v. Faculty House of Carolina, Inc., 354 S.C. 161, 580 S.E.2d 440 (2003).
Since the Court of Appeals erroneously addressed the merits of an unreviewable order, I would vacate that decision. E.g., South Carolina Dep’t of Transp. v. McDonald’s Corp., 375 S.C. 90, 650 S.E.2d 473 (2007).

. Petitioner’s statement of the issue on appeal was "Did the trial court err in denying appellant’s pretrial summary judgment motion when *160appellant was found not to be a sexually violent predator in 2004 just prior to his release from DOC and had committed no sexually violent offenses according to the Sexually Violent Predator Act since his release?” His sole issue on certiorari is "Whether the Court of Appeals erred by denying petitioner's pretrial summary judgment motion when petitioner was found not to be a sexually violent predator in 2004 just prior to his release from DOC and had committed no sexually violent offenses according to the Sexually Violent Predator Act since his release?” I note that petitioner's appellate counsel was only able to raise the issue by reference to summary judgment as trial counsel presented the issue to the trial judge through this motion.